Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/17/2021 has been received and claims 25-27, 29-36, 38-43 and 48-61 are pending.
Claim Objections
Claims 25-27, 29-36, 38-43, and 48-61 are objected to because of the following informalities:  
in line 8 of Claim 25, delete “,” after “towels”;
in line 11 of Claim 25, delete “,” after “mechanism”;
in line 13 of Claim 34, delete “single use” and insert --single-use--;
in line 2 of Claim 39, insert --single-use-- before “towel”;
in line 1 of Claim 48, delete “ultraviolet” and insert --ultra-violet--;
in line 1 of Claim 49, delete “ultraviolet” and insert --ultra-violet--;
in line 1 of Claim 50, delete “ultraviolet” and insert --ultra-violet--;
in line 1 of Claim 51, delete “ultraviolet” and insert --ultra-violet--;
in line 6 of Claim 52, delete “lockbox” and insert --lock box--;
in line 6 of Claim 53, delete “lockbox” and insert --lock box--;
in line 6 of Claim 54, delete “lockbox” and insert --lock box--;
in line 4 of Claim 55, insert --the-- before “transmitter”;
in line 4 of Claim 57, insert --the-- before “transmitter”;
in line 1 of Claim 59, insert --single-use towel-- before “dispensing”;
in line 1 of Claim 60, insert --single-use towel-- before “dispensing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation “switch, operatively connected to the access door” in line 2 within the Specification as the disclosure in paragraph [0083] discloses that the switch is merely in communication with the access door while the switch is operatively connected to the ultra-violet sterilization light.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27, 29-36, 38-43, and 48-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 25, it is not clear whether “a main spool” in lines 11-12 is the same main spool as that set forth in line 7.
Claim 25 recites the limitation "the ultra-violet light" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 34, it is not clear whether “a main spool” in lines 11-12 is the same main spool as that set forth in line 7.
Claim 34 recites the limitation "the ultra-violet light" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 34, it is not clear whether “a client device and a server” in lines 32-33 are referring to the client device and the server recited in line 3 or to another client device and server.
Claim 55 recites the limitation "the ultra-violet light" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 55, it is not clear which “transmitter/receiver” (of the dispenser or the client device) in lines 3-4 the limitation is referring to.
Claim 57 recites the limitation "the ultra-violet light" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 55, it is not clear which “transmitter/receiver” (of the dispenser or the client device) in lines 3-4 the limitation is referring to.
Claim 59 recites the limitation "the ultra-violet light" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitations "the single-use paper towel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the ultra-violet light" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the ultra-violet light" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitations "the single-use paper towel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the ultra-violet light" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the ultra-violet light" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the ultra-violet light" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 29-30, 34-36, 38-39, 43, 48-51, and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (20150090832) in view of Ng (WO2007036130).
As to Claims 25, 34, 49, and 51, Case (‘832) discloses a system (600) for dispensing sterilized single use towels and recording data regarding usage comprising: 
a dispenser (100) comprising: 
a refillable storage compartment (120; 230; 360) for storing a roll of continuous web single-use towel supply (130; 110) on a main spool (240) including an access door (140; 220) for refilling the roll of continuous web single-use towel supply and a dispensing port (via 170; 310, 330); 
a single-use towel dispensing mechanism (150, 180; 280, 90) comprising a motor (see entire document, particularly p. 3 [0030] – lines 6-8, p. 4  [0040], [0042], and 
a user input button (350; 370; 608) (see Figures 3 and 5-6, p. 3 [0034] and [0036], p. 6 [0068]); 
a non-transitory memory (604; 606) storing an executable dispenser device code (see p. 6 [0063]-[0065]); and 
a hardware processor (602) executing the executable dispenser device code capable of/to: 
receive a user input via the user input button; (608) or via the client device (see Figure 6, p. 5 [0057], pp. 6-7 [0069]); 
activate, in response to the user input, an ultra-violet sterilization light; 
dispense (see p. 3 [0033] – lines 2-4), using the single-use towel dispensing mechanism (150, 180), a single-use towel, capable of being a sterilized single-use towel by activating the motor to drive the draw spool such that the main spool is rotated and a single-use towel is passed within an effective distance of the activated ultra-violet sterilization light such that the single-use towel is illuminated by radiation from the ultra-violet light having sufficient intensity to sterilize the single-use towel; 
store sterilization and usage data in the non-transitory memory (604; 606) (see Figure 6, p. 5 [0057]);
nd to last line); and
the client device (see p. 7 [0069] – last 3 lines) intrinsically comprising: a transmitter / receiver (see p. 7 [0069]); a processor (i.e. to process communications received via 610 from 600); a memory (see p. 7 [0069] – 2nd line from the bottom); and wherein the memory capable of including executable client device code and a database structure; wherein the executable client device code capable of configuring the client device to: operatively communicate with the dispenser; receive data from the dispenser; and store the data in the database structure; and 
the server (see p. 7 [0069] – 2nd to last line) intrinsically comprising a processor (i.e. to process communications received via 610 from 600), a memory (i.e. to store the collected data from 600), a database structure stored in the memory capable of receiving and storing data capable of being sterilization and usage data generated by the dispenser, 
wherein the dispenser (100), and the client device (see pp. 6-7 [0069] – last 3 lines) and the server (see pp. 6-7 [0069] – last 3 lines) are in operative communication (see pp. 6-7 [0069]).
Case (‘832) does not appear to specifically disclose that an ultra-violet sterilization element is provided with the system.
It was known in the art before the effective filing date of the claimed invention to provide an ultra-violet sterilization element in a dispenser. Ng (‘130) discloses a dispenser (see Figures 2-3) comprising:
a refillable storage compartment (1) for storing a single-use towel supply (6) including an access door (5) for refilling the single-use towel supply (6) and a dispensing port; 
an ultra-violet sterilization light (3) comprising an ultraviolet light emitting bulb (3) (see Figures 2-5); and

in order to sterilize the single-use towel supply (see Figures 1-3 and 6-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an ultra-violet sterilization element in the dispenser of Case in order to sterilize the single-use towel supply as shown by Ng.

As to Claims 26-27 and 35-36, in the system of Case (‘832) the client device is capable of being a personal computer or a smartphone (i.e. both the client device of Case and a personal computer/smartphone comprise structures which enable storage of data and executable code(s)).
As to Claims 29 and 38, in the system of Case (‘832) the data is capable of being/including log-in data. See also MPEP
As to Claims 30 and 39, in system of Case (‘832) the executable client device code is capable of further configuring a client device to enable a user to log-in to the dispenser, using a unique log-in ID, and wherein the executable dispenser device code is capable of further configuring the dispenser to only dispense a towel after a user has logged-in.
As to Claim 43, in the system of Case (‘832) a server is capable of being at a location remote from the dispenser (100) and is capable of being in operative communication with the dispenser (100) via the internet.
As to Claims 48 and 50, while Ng (‘130) discloses that the ultra-violet sterilization light is a plurality of light emitting bulbs (3) (see Figures 2-5), neither Case (‘832) nor Ng (‘130) appears to specifically teach that the ultra-violet sterilization light is a plurality of light emitting diodes. However, as it was well known in the art to utilize any know forms of ultra-violet sterilization light sources in a device to sterilize a surface or an object such as light bulbs or 
As to Claims 59-60, while neither Case (‘832) nor Ng (‘130) appears to specifically teach that the single-use towel dispensing mechanism, the ultra-violet sterilization light and the dispensing port are configured such that, prior to dispensing the single-use towel, the single-use towel passes within one inch of the ultra-violet sterilization light, as it was well known in the art to utilize an optimal positioning of one or more ultra-violet sterilization light structures in a sterilization system to provide an effective distance between the one or more ultra-violet sterilization light structures and a surface/an object to be irradiated, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a configuration where the single-use towel passes within an effective distance such as one inch of the ultra-violet sterilization light in the system of Case as modified by Ng in order to provide an effective and efficient sterilization of the single-use towel. Only the expected results would be attained.
Thus, Claims 25-30, 34-39, and 4 Claims 25-27, 29-30, 34-36, 38-39, 43, 48-51, and 59-60 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Case (‘832) and Ng (‘130).

Claims 31-33 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (2015009083) in view of Ng (WO2007036130) as applied to claim 25 above, and further in view of Fellhoelter (9370283).
Case (‘832) and Ng (‘130) are relied upon for disclosure described in the rejection of claim 25 under 35 U.S.C. 103.
As to Claims 31-32 and 40-41, neither Case (‘832) nor Ng (‘130) appears to specifically teach that the operative communication between the dispenser and the client device is via wireless communication.
It was known in the art before the effective filing date of the claimed invention to provide wireless communication between a dispenser and a client device. Fellhoelter (‘283) discloses a system for dispensing single use towels and recording data regarding usage (see Figures 1-17) comprising: 
a dispenser (18) comprising: 
a refillable storage compartment for storing a single-use towel supply (71, 72; 71a, 71b) including an access door (20) for refilling the single-use towel supply (71, 72; 71a, 71b) and a dispensing port (i.e. 87, where 24/25 are located) (see Figures 1-2A, 5-6, and 12); 
a light element (44); 
a single-use towel dispensing mechanism (50, 51, 52, 55, 69, 75) (see Figures 5-6 and 14); 
a user input device (43; 79); and
a hardware processor (100) executing a executable dispenser device code;

wherein the client device (94) is a personal computer or a smartphone (see Col. 5 lines 62-65, Col. 10 line 14);
wherein the client device (94) intrinsically comprises a transmitter / receiver; a processor; a memory; and wherein the memory capable of including executable client device code and a database structure; wherein the executable client device code is capable of configuring the client device to: operatively communicate with the dispenser and a server; receive data from the dispenser; and store the data in the database structure; and
wherein the server (94 – i.e. computer) in operatively communicate with the dispenser (18) and the client device (94 – i.e. smartphone), the server intrinsically comprises a processor, a memory, a database structure stored in the memory capable of receiving and storing data generated by the dispenser;
wherein the operative communication between the dispenser (18) and the client device (94) is via wireless communication such as WiFi (see Col. 5 lines 48-54, Col. 10 lines 12-15),
in order to provide the status of the dispenser to allow remote monitoring of the dispenser (see Col. 3 lines 18-20 and 25-28, Col. 5 lines 48-54, Col. 10 lines 12-15).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide wireless communication in the form of WiFi between the dispenser and a client device in the system of Case as modified by Ng in order to provide the status of the dispenser to allow remote monitoring of the dispenser as shown by Fellhoelter.

Thus, Claims 31-33 and 40-42 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Case (‘832), Ng (‘130), and Fellhoelter (‘283).

Double Patenting
Applicant is advised that should claim 52 be found allowable, claim 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments on p. 15 of Remarks, examiner disagrees and indicates that limitation with respect to data appears to be directed to a feature equivalent to a material/object being utilized with/within the claimed device which does not provide patentability in an apparatus claim (see MPEP 2115). Moreover, examiner notes that the prior art . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799